Citation Nr: 1449605	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-47 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for bipolar disorder, and if so, whether entitlement to service connection is warranted.

REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from March 1976 to June 1976, and from November 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and September 2010 rating decisions of the VA Regional Office (RO) in Louisville, Kentucky, which declined to reopen a previously service connection claim for bipolar disorder.  Although the RO characterized this appeal as from the September 2010 rating decision, new and material evidence (i.e., a medical opinions regarding etiology of claimed disability) was received within one year of the March 2010 rating decision.  See 38 C.F.R. § 3.156(b).  This evidence is considered new and material because it relates to unestablished facts necessary to substantiate the claim and was filed in connection with the Veteran's December 2009 claim to reopen.  

In October 2012, the Veteran executed power of attorney (POA) in favor of the above-named agent, thereby revoking the prior POA in favor of Disabled American Veterans.  


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, the RO denied the Veteran's original service connection claim for bipolar disorder.

2.  Evidence associated with the claims file since the April 2008 rating decision is new and material and raises a reasonable possibility of substantiating the claim.

3.   With resolution of any doubt in favor of the Veteran, the weight of the 
competent and probative evidence is in equipoise as to whether the Veteran has bipolar disorder that is related to his military service.  


CONCLUSIONS OF LAW

1.  Evidence received since April 2008 rating decision is new and material; the service connection claim for bipolar disorder is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  The criteria for service connection for bipolar disorder are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.   See Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the RO, in an August 2008 rating decision, the RO denied the Veteran's original service connection claim for bipolar disorder because although there was evidence of a bipolar disorder diagnosis, the evidence did not show that it was related to his military service.  The claims file at that time consisted of the Veteran's service treatment records and post-service medical evidence.

Notably, the evidence received since the April 2008 rating decision includes medical opinions (favorable and unfavorable) addressing the etiology of the Veteran's bipolar disorder.  This newly-submitted evidence, when presumed credible, relates to the unestablished element, and the favorable opinions at least raise a reasonable possibility of substantiating the claim.  The petition to reopen will be allowed.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran asserts that he has bipolar disorder which is related to his military service.  Specifically, he believes that he was diagnosed with bipolar disorder during service, and ultimately discharged for such disability.  See December 2009 petition to reopen.

His service treatment records show no complaints, treatment, or diagnoses referable to a mental health disability.  However, his service personnel records show that he was subject to multiple Article 15 disciplinary proceedings for assault and failure to go to his appointed place of duty.  He received formal counseling for various things such as being drunk and disorderly in public and being disrespectful to a NCO.  He was ultimately discharged from the service in November 1978 under honorable conditions due to unsuitability.  

The record contains both favorable and unfavorable opinions as to whether the Veteran meets the DSM-IV criteria for bipolar disorder, and if so, whether such disorder is likely related to military service.

In support of his claim, the Veteran submitted a June 2010 letter authored by his VA treating psychiatrist who determined that the Veteran has bipolar disorder that is related to his military duties.  The psychiatrist noted that he had become very familiar with the Veteran's past and current mental history.  The psychiatrist noted that the Veteran's mental symptoms began in a mild form during his late-teenage years (i.e., at enlistment) and became more pronounced over the course of his military service.  The psychiatrist noted the Veteran's receipt of two Article 15s for alcohol abuse and inappropriate alcohol intoxication, and explained that alcohol abuse is commonly co-morbid with bipolar disorder.  He also noted that a common understanding of this co-morbidity is that sufferers of bipolar disorder are effectively self-medicating with alcohol.  The psychiatrist concluded that the Veteran's symptoms of bipolar disorder emerged and worsened over the course of his military service and that his behavioral decompensation, alcohol abuse, and dismissal were all intimately tied to his bipolar disorder.  

To the contrary however, a VA psychologist who examined the Veteran in August 2010 determined that the Veteran does not meet the DSM-IV criteria for bipolar disorder, and that the Veteran's previously diagnosed bipolar disorder was not caused by, a result of, or related to his military service.  This psychologist reasoned that the Veteran denied any history of psychiatric problems or treatment during service and his STRS do not contain any relevant treatment.  He also felt that the Veteran's statements regarding his symptoms were inconsistent with those who suffer from a serious mental illness of a biological nature, such as bipolar disorder.  Ultimately, the psychologist diagnosed the Veteran with alcohol dependence in full, sustained remission; and polysubstance abuse in full-sustained remission, and stated that the Veteran's antisocial personality disorder is the root cause of his lifelong difficulties.   In addition, the psychologist discounted the above-noted June 2010 opinion, suggesting that the Veteran's treating psychiatrist was biased because he is bound and limited in some ways in order to maintain the treatment relationship.

In December 2010, the VA treating psychiatrist provided a follow-up letter, in which he stated that the Veteran easily meets the DSM-IV criteria for bipolar disorder, not otherwise specified (NOS).  He also reiterated his opinion that the Veteran's bipolar disorder is related to his military service.  In response to the August 2010 opinion, the psychiatrist stated that it is flawed due to inadequate rationale.  For example, the fact that the Veteran denied any prior psychiatric history does not prove that he did not then have symptoms of bipolar disorder, noting that many conditions can exhibit symptoms long before a diagnosis is actually rendered.  He also noted that bipolar disorder did not formally exist when the Veteran was in service.  Also, in response to the August 2010 examiner's suggestion that his June 2010 opinion is flawed because of bias, the treating psychiatrist believed that the August 2010 examiner is equally vulnerable to bias.   

Thereafter, in September 2013, the Veteran underwent an additional mental health examination by two VA psychologists.  Both psychologists determined that there is no evidence of bipolar disorder during service or within one year of service discharge in November 1978.  They also noted that Veteran did not receive any psychiatric treatment during service, and that his disruptive behavior decreased dramatically as of 2004.  Both psychologists agreed that the Veteran does not meet the criteria for a diagnosis of bipolar disorder; rather they diagnosed him antisocial personality disorder, polysubstance dependence, and dysthymic disorder.   See September 2013 VA examination report and addendum.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the above-noted medical opinions are considered both competent and probative.  The psychologists who examined the Veteran for VA compensation purposes determined that the Veteran does not have bipolar disorder that is related to his military service.  To the contrary, the Veteran's VA treating psychiatrist indicated on two occasions that the Veteran clearly meets the criteria for bipolar disorder and that such disability is related to his military service.  

The Board concludes that the competent and probative evidence is at least in equipoise as to whether the Veteran meets the DSM-IV criteria for bipolar disorder and whether such disability is related to his military service.  Resolving any doubt in the Veteran's favor, service connection for bipolar disorder is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has been received to reopen the service connection claim for bipolar disorder, and service connection for bipolar disorder is granted.

____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


